The appeal in this case presents no problem other than that arising from the facts, and nothing would be gained by a statement of what is shown by the evidence. We will content ourselves with the statement that a reading of it obliges us to disagree with the findings made by the trial court and to conclude that the facts as they appear in the statement preponderate against those findings. For that reason, the judgment is reversed and the cause remanded with instructions to enter a judgment as prayed for by the appellant.